RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 14a0034p.06

                UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                                X
                                                 -
 MARILYN SHAZOR,
                                                 -
                                Plaintiff-Appellant,
                                                 -
                                                 -
                                                     No. 13-3253
          v.
                                                 ,
                                                  >
 PROFESSIONAL TRANSIT MANAGEMENT, LTD, -
                                                 -
                       Defendants-Appellees. N-
 and THOMAS P. HOCK,


                  Appeal from the United States District Court
                 for the Southern District of Ohio at Cincinnati.
             No. 1:11-cv-00150—S. Arthur Spiegel, District Judge.
                                  Argued: December 4, 2013
                           Decided and Filed: February 19, 2014
     Before: COLE and CLAY, Circuit Judges; BERTELSMAN, District Judge.*

                                      _________________

                                           COUNSEL
ARGUED: Laura Welles Wilson, BLANK ROME LLP, Cincinnati, Ohio, for
Appellant. Susan R. Bell, CORS & BASSETT LLC, Cincinnati, Ohio, for Appellees.
ON BRIEF: Laura Welles Wilson, Nathaniel R. Jones, Michael L. Cioffi, Lori G.
Nuckolls, BLANK ROME LLP, Cincinnati, Ohio, for Appellant. Susan R. Bell, Robert
J. Hollingsworth, Alexis L. McDaniel, CORS & BASSETT LLC, Cincinnati, Ohio, for
Appellees.
                                      _________________

                                            OPINION
                                      _________________

        CLAY, Circuit Judge. Plaintiff Marilyn Shazor appeals from the district court’s
grant of summary judgment in favor of Defendants Professional Transit Management,


        *
        The Honorable William O. Bertelsman, United States District Judge for the Eastern District of
Kentucky, sitting by designation.


                                                 1
No. 13-3253        Shazor v. Prof’l Transit Mgmt., et al.                         Page 2


Ltd. (“PTM”) and Thomas P. Hock in this employment discrimination action brought
pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.
Specifically, Plaintiff contends that she presented direct and circumstantial evidence of
discrimination on the basis of her sex and race. For the reasons set forth below, we
REVERSE and REMAND for further proceedings consistent with this opinion.

                                   BACKGROUND

I.     FACTUAL BACKGROUND

       A.      PTM and SORTA

       PTM offers management services to numerous transit authorities in the United
States. One of these authorities is the Southwest Ohio Regional Transit Authority
(“SORTA”), which operates public transportation in the Cincinnati area. Beginning in
June 2004, PTM provided SORTA with the services of a General Manager, also called
the Chief Executive Officer (“CEO”). SORTA’s CEO exercises day-to-day control over
SORTA, while ultimate management authority resides with SORTA’s Board of Trustees.
See Ohio Rev. Code § 306.34.

       The first CEO provided to SORTA by PTM was Michael Setzer, a cofounder of
PTM along with Defendant Hock. In 2006, Setzer hired Plaintiff to act as SORTA’s
Chief Operating Officer. Plaintiff, an African American woman, was a graduate of West
Point and the University of Michigan Business School, but she had no prior experience
in the transportation field. Two years after Setzer hired Plaintiff, PTM was acquired by
a company called Veolia and Setzer was assigned to duties away from SORTA. Plaintiff
replaced Setzer as CEO, beginning in March 2008. Plaintiff’s contract stipulated that
she report to Setzer on behalf of PTM. Her employment was on an at-will basis, giving
PTM the right to terminate her at any time without notice. Setzer also agreed to lend
assistance to Plaintiff during her early tenure as CEO.
No. 13-3253         Shazor v. Prof’l Transit Mgmt., et al.                             Page 3


        B.      Plaintiff’s first year as CEO

        Within a few months of Plaintiff’s elevation to CEO, senior officials at PTM
began questioning her allegiance to her employer-of-record, that is, to PTM. Plaintiff
repeatedly declined to participate in educational programs that PTM offered as part of
its complement of management services. Her refusals raised concern in the mind of Will
Scott, a one-time president of PTM. After Plaintiff cancelled a meeting with Scott in
mid-July 2008, Scott wrote to Setzer to complain: “Is [Plaintiff] trying to distance
herself from PTM? I’m really beginning to question her ‘loyalty’ to us. And she doesn’t
think about the fact—as you raised—that she had no[]status in public transit just two
years ago.” (R. 47-2, Setzer Dep. Exs., at 1286.) PTM’s unfulfilled training requests
to Plaintiff prompted a conversation between Setzer and SORTA’s general counsel to
establish where Plaintiff’s duties lay. Setzer agreed that Plaintiff’s full-time job was that
of SORTA’s CEO, and that she should not be involved in performing any separate duties
for PTM.

        Tensions between Plaintiff and PTM escalated in early 2009, as PTM and
SORTA negotiated a renewal of PTM’s management services contract. This contract
prohibited PTM employees from working for SORTA within a year of its expiration.
Plaintiff’s personal contract with PTM contained an identical provision.
Notwithstanding these contracts, PTM executives began to suspect that Plaintiff and the
SORTA Board Chairperson, Melody Richardson, were conspiring to have SORTA hire
Plaintiff directly. Scott expressed his frustrations in an e-mail to Setzer and Hock on
February 18, 2009:

        Quite frankly, I’m pretty fed up with [Plaintiff] and her antics, and really
        don’t care to work with her any longer. These are just my thoughts at
        this stage. We have been extremely accommodating to [Plaintiff], e.g.,
        her salary level (makes more than I do), bonus for a renewal, her not
        having to comply with PTM/Veolia administrative requests, showing
        little respect to Mike [Setzer] and me, even though we are the ones who
        helped her to move up at [SORTA], etc. She is a “prima donna” and not
        a team-player, and I suspect that she will eventually fail in a big way.
        This is the worst case I think I’ve seen after being in the business for
        over 30 years.
No. 13-3253        Shazor v. Prof’l Transit Mgmt., et al.                             Page 4


(Id. at 1310.) In the summer of 2009, PTM and SORTA reached a compromise. The
contract was extended for two years and the one-year hiring prohibition was removed
from the management services contract and Plaintiff’s own contract with PTM.

        Setzer and Scott exchanged other less-than-complimentary e-mails about
Plaintiff. For example, in March 2009, Plaintiff sent an e-mail to a large group of people
to report that she would be attending a meeting with Vice President Biden. Richardson
replied ecstatically, but Setzer privately asked Scott “Are you gagging yet?” (Id. at
1319.) In other e-mails, Setzer referred to Plaintiff and Richardson as “the girls.” (Id.
at 1330.)

        Another testy exchange came in May 2009 after Plaintiff had once again resisted
completing a survey for PTM. Plaintiff and Setzer lobbed several e-mails at each other
(Plaintiff even copied Richardson), before Scott privately e-mailed Setzer to say:

        [Plaintiff] has turned into a “prima donna” and does not recognize that
        PTM/Veolia is her co-employer. For her to have used the tone she used
        in her email to you is totally unacceptable, and she is showing no respect
        or loyalty to you. I have never seen this level of disrespect from an
        employee during my 30-plus years in the industry. . . . I’m inclined to
        have a direct conversation with [Plaintiff] to really get “things off of my
        chest,” however, she would end up using it against me if there are legal
        actions taken.

(Id. at 1326.) Setzer responded:

        I too am amazed at the lack of class she displays. I would never have
        sent my boss, or client, the kind of whiny email that she sent. . . . She
        obviously does not understand what a fool she sounds like. But the key
        now is to win this. [Plaintiff’s] tone in that email might be useful to us
        in some future situation. I will continue to respond professionally and
        transparently until we reach a finale. I will give her no ammunition to
        use against us.
        By the way, she’s the one who decided to incorporate [Richardson] into
        this email exchange. Another indication of her immaturity. It’s like the
        punk who talks tough only when he’s got somebody big standing behind
        him.

(Id.)
No. 13-3253        Shazor v. Prof’l Transit Mgmt., et al.                           Page 5


        PTM executives were also concerned that Plaintiff was prohibiting SORTA
employees from consulting with PTM. Ted Bergh, SORTA’s Chief Financial Officer,
told Setzer that Plaintiff had fired him in July 2009 after Bergh asked Plaintiff if he
could consult Setzer about budget issues. When Setzer e-mailed this information to
Hock and Scott, Scott replied:

        I am beginning to think that we should act on [Plaintiff] before she does
        any more damage to what was a very good system. I am afraid that we
        may have waited too long. She obviously has no idea what she is doing
        and since she won’t go to you for help she is going to continue to sink
        and [SORTA] is too.

(Id. at 1336.)

        These complaints surfaced when Setzer gave Plaintiff her one-year review in
August 2009. Setzer gave Plaintiff “outstanding” marks for the quality of her work,
diversity, and community outreach. But he rated her “does not meet expectations” as to
“fosters mutual support.” Setzer commented that

        PTM peers do not regard you as a team player. Your failure to
        participate effectively in company activities has
        been disappointing. . . . Your tight control on the flow of
        information—requiring “permission” to communicate with me has also
        had a negative effect on your staff’s perception, as well as denying
        yourself the benefits of my support and advice.

(Id. at 1231.) Setzer also marked Plaintiff negatively for “rapport with team,” noting that
“[e]mployees, Union, some Board members, and your PTM peers have expressed
dissatisfaction with your accessibility.” (Id. at 1232.) Plaintiff’s other areas of review
were graded “satisfactory.” Notwithstanding the negative comments, as well as the
issues surrounding the renewal of PTM’s contract with SORTA, Setzer recommended
a 3% salary increase—more than the increase in the fees that SORTA would pay PTM.
Setzer emphasized that this increase was “unprecedented.”

        Setzer’s review of Plaintiff was just about his last act as her supervisor. In late
August 2009, Hock took over this responsibility when Setzer was assigned to different
duties. Setzer described his feelings in an e-mail dated August 27, 2009: “I have been
No. 13-3253         Shazor v. Prof’l Transit Mgmt., et al.                         Page 6


banished to the wilderness by the Wicked Witch [apparently Richardson], and Tom
Hock will be replacing me as [Plaintiff’s] boss. I’m crushed.” (Id. at 1339.) Although
no longer Plaintiff’s supervisor, Setzer had one more e-mail exchange about her with
Scott. In mid-April 2010, Scott was working on an executive search for a different
transportation authority. Scott wanted to use Setzer as a reference based on the search
that ended with Plaintiff being hired as SORTA’s Chief Operating Officer in 2006. Scott
added a caveat for Setzer: “Just don’t share that she turned out to be one hellava bitch.
(” (Id. at 1340.)

       C.        Plaintiff’s termination

       In early 2010, the union that represents SORTA’s bus drivers filed petitions with
the Ohio State Employment Relations Board to organize SORTA’s driving instructors
and maintenance forepersons. As a result, SORTA was faced with the question of what
stance to take on the unionization efforts. Plaintiff testified at her deposition that she
consulted with her executive team and decided to neither oppose nor support the union
drive. Later, her executive team discussed hiring a consultant to advise managers and
supervisors on how to handle the issue. According to Plaintiff, SORTA’s human
resources director and general counsel recommended that they retain Management
Performance International, Inc. (“MPI”) to advise on these union matters. Plaintiff
claimed that she played no part in selecting MPI.

       The retention of MPI sparked conflict during a meeting of SORTA’s Board on
July 20, 2010. One Board member, Doug Sizemore (who was the regional head of the
AFL-CIO), was concerned that MPI was anti-labor. A local union president at the
meeting suggested that SORTA hire Hock as a labor consultant. Plaintiff told the Board
that she had been consulting with Hock informally, but that Hock did not have the time
to take on SORTA’s union negotiations. Several Board members expressed a desire to
speak with Hock and suggested that a special meeting be convened in August to permit
them to do so.

       At least one Board member indicated that he suspected Plaintiff was not being
honest about Hock’s availability—Hock had a history of working with SORTA, and
No. 13-3253        Shazor v. Prof’l Transit Mgmt., et al.                           Page 7


Plaintiff had a history of keeping PTM executives at arm’s length. Hock himself
testified that Plaintiff’s representation to the Board concerning his lack of availability
was a lie. Plaintiff, however, testified that Hock told her in a phone call that he was too
busy to help SORTA. An e-mail Hock sent Plaintiff, Richardson, and Scott on June 3,
2010, offers some support for this account. Hock wrote that a local union president
asked Hock to attend a meeting “to discuss labor management concerns. Unfortunately
I [Hock] am in labor negotiations next week in Tucson. I suggested that Will [Scott]
might be able to attend.” (R. 55-6, Opp’n to S.J. Exs., at 1950.) In this same e-mail
chain, Plaintiff had asked Hock to provide a proposal for some services, including
“ongoing training for supervisors and managers on labor relations and educate them on
the basics of how unions operate.” (Id. at 1951.) On June 3, 2010, Hock forwarded a
“Conceptual Proposal for the Labor Relations Training.”

       On the afternoon of August 12, 2010, the SORTA Board’s labor management
committee held a follow-up meeting that Hock attended. The committee discussed the
retention of MPI and whether they were the best alternative, given their perceived anti-
labor bent. Plaintiff told the committee that she had not made the choice to retain MPI;
her staff had. Hock stated that he was available to consult SORTA on the unionization
drive—and that Plaintiff had not been telling the truth when she said otherwise.

       On August 19, 2010, Scott sent Hock an e-mail containing a checklist of
“operational issues involved in wrapping up an individual’s employment with the
Company.” (R. 55-4, Opp’n to S.J. Exs., at 1939.) Scott told Hock that “[p]lans need
to be made immediately as you are executing the termination [tomorrow].” (Id.) The
next day, Hock fired Plaintiff from her position as SORTA’s CEO. Even though
Plaintiff had repeatedly clashed with PTM executives during her term as CEO, Hock
claimed that he made his decision based on two purported lies that Plaintiff told the
Board—specifically, her statement that Hock was too busy to advise SORTA; and her
representation that she had not played a role in hiring MPI. Hock claimed he had not
consulted Richardson or the Board before he fired Plaintiff. But Hock had spoken with
Bill Desmond, SORTA’s general counsel, to determine what Plaintiff had told the Board.
No. 13-3253            Shazor v. Prof’l Transit Mgmt., et al.                           Page 8


Desmond apparently told Hock that Plaintiff had refused to hire Hock or PTM to advise
on union issues. Hock made no further investigation into Plaintiff’s supposed lies
beyond this conversation with Desmond.

       Hock took over as SORTA’s CEO on a temporary basis while PTM and SORTA
searched for a permanent replacement. PTM recommended four candidates for the post,
and the personnel committee of SORTA’s Board interviewed two of them. The Board
eventually selected Theresa Crews, an Hispanic woman, to serve as Plaintiff’s permanent
replacement. Crews started as SORTA’s CEO on November 1, 2010.

II.    PROCEDURAL HISTORY

       Plaintiff filed a charge of discrimination with the EEOC shortly after she was
fired. When the EEOC declined to pursue the charge, Plaintiff filed suit in the U.S.
District Court for the Southern District of Ohio on March 10, 2011. Plaintiff asserted
five causes of action: (1) race discrimination in violation of 42 U.S.C. § 1981 and Title
VII, 42 U.S.C. § 2000e et seq.; (2) gender discrimination in violation of Title VII;
(3) defamation, libel, and slander; (4) race discrimination in violation of Ohio Rev. Code
ch. 4112; and (5) tortious interference with a business relationship. After discovery, the
parties cross-moved for summary judgment. The district court granted Defendants’
motion as to Plaintiff’s state and federal discrimination claims and declined
supplemental jurisdiction over Plaintiff’s state-law tort claims. See Shazor v. Prof’l
Transit Mgmt., Ltd., No. 11-CV-150, 2013 WL 494518 (S.D. Ohio Feb. 7, 2013).
Plaintiff timely appealed.

                                            DISCUSSION

       Title VII prohibits an employer from discharging an employee based on her race,
color, or sex, among other things.1 See 42 U.S.C. § 2000e-2(a)(1). A plaintiff can fend
off a motion for summary judgment on a Title VII claim using either direct or
circumstantial evidence of discrimination. See Logan v. Denny’s, Inc., 259 F.3d 558,


       1
           The parties have briefed only Plaintiff’s Title VII discrimination claims.
No. 13-3253        Shazor v. Prof’l Transit Mgmt., et al.                          Page 9


566–67 (6th Cir. 2001). If a plaintiff goes the circumstantial route (and her case does
not rely on a mixed-motive theory), we analyze the motion for summary judgment
following the familiar framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792
(1973). See White v. Baxter Healthcare Corp., 533 F.3d 381, 400 n.10 (6th Cir. 2008).
If a plaintiff relies on direct evidence of discrimination, McDonnell Douglas does not
apply. See Chattman v. Toho Tenax Am., Inc., 686 F.3d 339, 346 (6th Cir. 2012).
Plaintiff asserts that she has presented both direct and circumstantial evidence of
discrimination, making summary judgment in favor of Defendants improper.

       We review de novo a district court’s grant of summary judgment. See Arendale
v. City of Memphis, 519 F.3d 587, 593 (6th Cir. 2008). Summary judgment is
appropriate “if the movant shows that there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “In
reviewing the district court’s grant of summary judgment, this Court must view all the
facts and the inferences drawn therefrom in the light most favorable to the nonmoving
party.” Birch v. Cuyahoga Cnty. Probate Court, 392 F.3d 151, 157 (6th Cir. 2004). The
same standard applies when the parties have filed cross-motions for summary
judgment—each motion is evaluated by reading the evidence and resolving any doubts
in favor of the nonmovant. See Westfield Ins. Co. v. Tech Dry, Inc., 336 F.3d 503, 506
(6th Cir. 2003).

I.     DIRECT EVIDENCE OF DISCRIMINATION

       We first discuss Plaintiff’s direct evidence theory. “Direct evidence, if believed,
requires the conclusion that unlawful discrimination was at least a motivating factor in
the employer’s actions.” Grizzell v. City of Columbus Div. of Police, 461 F.3d 711, 719
(6th Cir. 2006). “Such evidence does not require a factfinder to draw any inferences in
order to conclude that the challenged employment action was motivated at least in part
by prejudice against members of the protected group.” Tepper v. Potter, 505 F.3d 508,
516 (6th Cir. 2007) (quotation marks omitted). Once a plaintiff produces direct evidence
of discrimination, “the burden shifts to the employer to prove by a preponderance of the
No. 13-3253         Shazor v. Prof’l Transit Mgmt., et al.                          Page 10


evidence that it would have made the same decision absent the impermissible motive.”
Chattman, 686 F.3d at 346–47 (quotation marks omitted).

        Plaintiff’s purported direct evidence consists of the numerous e-mails between
Setzer and Scott in which they speak of Plaintiff in less than flattering terms, including
calling her a “prima donna,” disloyal, disrespectful, and a “hellava bitch.” But neither
Setzer nor Scott fired Plaintiff—Hock did. If these e-mails are direct evidence of
discrimination, it must be based on a “cat’s paw” theory of liability. In a cat’s paw case,
the plaintiff seeks “to hold [her] employer liable for the animus of a supervisor who was
not charged with making the ultimate employment decision.” Staub v. Proctor Hosp.,
131 S. Ct. 1186, 1190 (2011). Plaintiff must establish two elements for cat’s paw
liability to apply: (1) that Setzer and Scott intended to cause an adverse employment
action for discriminatory purposes; and (2) that these discriminatory actions were the
proximate cause of the ultimate employment action. See Chattman, 686 F.3d at 351
(citing Staub, 131 S. Ct. at 1194). Defendants can defeat the second element if they
show that Hock fired Plaintiff after an independent investigation that resulted in reasons
for terminating Plaintiff “‘unrelated to the supervisor’s original biased action.’” Id. at
352 (quoting Staub, 131 S. Ct. at 1193).

        Applying Staub’s rule to this case raises several complex issues of law and fact.
First, it is unclear whether Setzer and Scott constitute “supervisors” for the purpose of
cat’s paw liability. In Vance v. Ball State University, 133 S. Ct. 2434 (2013), a Title VII
harassment case, the Supreme Court held that “an employee is a ‘supervisor’ for
purposes of vicarious liability under Title VII if he or she is empowered by the employer
to take tangible employment actions against the victim.” Id. at 2439. Setzer certainly
fit this role when he was Plaintiff’s direct supervisor, a post he held until August 2009.
It is not settled whether Setzer’s one-time role as Plaintiff’s supervisor suffices for cat’s
paw purposes when the ultimate employment action came a year later. It is also unclear
whether Setzer and Scott qualified as supervisors on the basis of their senior roles in
PTM. Nor has this Court ruled on whether Staub can be applied, in particular cases, to
No. 13-3253        Shazor v. Prof’l Transit Mgmt., et al.                        Page 11


the actions of employees who do not meet the definition of “supervisor” enunciated in
Vance. Staub left this question unresolved. See Staub, 131 S. Ct. at 1194 n.4.

       Second, our case law does not easily resolve whether Setzer’s and Scott’s e-mails
show that they intended to cause Plaintiff’s termination for discriminatory reasons. One
of these e-mails unambiguously reveals sexist animus—Scott’s statement that Plaintiff
was “one hellava bitch.” But the other e-mails are more veiled. Plaintiff herself argues
that the e-mails are “code for ‘angry black woman’ or ‘uppity black woman.’”
(Appellant’s Br. at 33.) Viewed as a whole, Setzer’s and Scott’s correspondence might
only show “occasional[]” sexist and racist comments, which would not be enough to
establish direct evidence of discriminatory intent. Talley v. Bravo Pitino Rest., Ltd.,
61 F.3d 1241, 1249 (6th Cir. 1995), overruled on other grounds by Gross v. FBL Fin.
Servs., Inc., 557 U.S. 167 (2009).

       Third, causation presents a difficult question in this case. Most of the e-mails
that Plaintiff points to were sent a year or more before Hock fired her—longer than the
usual span of time that can support an inference of causation. See Bobo v. United Parcel
Serv., Inc., 665 F.3d 741, 756 (6th Cir. 2012); Dixon v. Gonzales, 481 F.3d 324, 334 (6th
Cir. 2007). Hock was not even copied on many of these e-mails. Scott did send Hock
a termination checklist the day before Plaintiff was fired, but this is hardly iron-clad
proof that Scott was involved in the adverse employment decision.

       It is by no means clear whether summary judgment was appropriate on Plaintiff’s
direct evidence claim. Fortunately, we need not resolve these tangled questions of law
and fact. We hold below that Plaintiff presented sufficient circumstantial evidence of
discrimination to survive Defendants’ motion for summary judgment. As a result, there
is no need for us to rule on Plaintiff’s direct evidence theory. See Chattman, 686 F.3d
at 347. The factfinder will have the opportunity to consider the evidence Plaintiff has
offered and its ultimate impact on Plaintiff’s discrimination claims.
No. 13-3253        Shazor v. Prof’l Transit Mgmt., et al.                        Page 12


II.    CIRCUMSTANTIAL EVIDENCE OF DISCRIMINATION

       We next address Plaintiff’s circumstantial evidence theory. Under this approach,
Plaintiff “must first make out a prima facie case of discrimination by showing 1) that
[she] was a member of a protected class; 2) that [she] was discharged; 3) that [she] was
qualified for the position held; and 4) that [she] was replaced by someone outside of the
protected class.” Griffin v. Finkbeiner, 689 F.3d 584, 592 (6th Cir. 2012) (quotation
marks omitted). Once a plaintiff has established her prima facie case, the burden “shifts
to the employer to offer a legitimate, non-discriminatory explanation for its actions;
finally, the burden shifts back to the plaintiff to show pretext.” Chen v. Dow Chem. Co.,
580 F.3d 394, 400 (6th Cir. 2009). “[T]o survive summary judgment a plaintiff need
only produce enough evidence to support a prima facie case and to rebut, but not to
disprove, the defendant’s proffered rationale.” Griffin, 689 F.3d at 593 (quotation marks
omitted). We hold, as explained below, that Plaintiff has established a prima facie case
of race and sex discrimination and rebutted Defendants’ non-discriminatory justification
for her termination.    Plaintiff’s claim therefore survives Defendants’ motion for
summary judgment.

       A.      Plaintiff was replaced by someone outside of her protected class

       The parties agree that Plaintiff has established the first three elements of her
prima facie case. The question is whether Plaintiff was replaced by someone outside her
protected class. Two people held the position of SORTA’s CEO in the aftermath of
Plaintiff’s termination. First, Hock acted as interim CEO for a short period of time.
SORTA then selected Crews, an Hispanic woman, to serve as Plaintiff’s permanent
replacement. Looking only at Plaintiff’s permanent replacement, we hold that Plaintiff
has met this fourth element of her prima facie case.

       At a minimum, Plaintiff satisfied this element of her prima facie claim of race
discrimination. The record before us is sparse, but both parties agree that Plaintiff is
African American and Crews is Hispanic. Absent more extensive evidence on the
subject, these two facts are enough to establish that Plaintiff was replaced by someone
No. 13-3253        Shazor v. Prof’l Transit Mgmt., et al.                        Page 13


outside her protected racial class. See Hill v. Forum Health, 167 F. App’x 448, 453 (6th
Cir. 2006) (“Whether [the person promoted over the African American plaintiff] is
Caucasian or of Native-American descent, the fact remains she is not a member of the
same protected class as [the plaintiff] . . . [and] undisputedly not African-American
. . . .”); cf. Nixon v. Kent Cnty., 76 F.3d 1381, 1384, 1386–87 (6th Cir. 1996) (en banc)
(holding that African Americans and Hispanics could not be coalesced to show a
violation of § 2 of the Voting Rights Act).

       Moving to Plaintiff’s sex discrimination claim, we find that it cannot be
untangled from her claim for race discrimination. Naturally, “where two bases of
discrimination exist, the two grounds cannot be neatly reduced to distinct components.”
Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 110 (2d Cir. 2010). The Supreme
Court has acknowledged this truism and held that a plaintiff can maintain a claim for
discrimination on the basis of a protected classification considered in combination with
another factor. See Phillips v. Martin Marietta Corp., 400 U.S. 542, 544 (1971) (per
curiam). In many of these so-called “sex-plus” cases, the plaintiff’s subclass combines
a characteristic protected by Title VII with one that is not. See id. We have therefore
required sex-plus plaintiffs to show unfavorable treatment as compared to a matching
subcategory of the opposite sex. See Derungs v. Wal-Mart Stores, Inc., 374 F.3d 428,
438–39 & n.8 (6th Cir. 2004).

       In the case now before us, both classifications—race and sex—are protected by
Title VII. These characteristics do not exist in isolation. African American women are
subjected to unique stereotypes that neither African American men nor white women
must endure. Cf. Lam v. Univ. of Hawai’i, 40 F.3d 1551, 1562 (9th Cir. 1994)
(discussing sex-and-race Title VII claim brought by Asian woman). And Title VII does
not permit plaintiffs to fall between two stools when their claim rests on multiple
protected grounds. Thus in Hafford v. Seidner, 183 F.3d 506 (6th Cir. 1999), we held
that a plaintiff could rely on evidence of religious harassment to buttress his claim for
racial harassment, even though the religious harassment claim could not survive
No. 13-3253           Shazor v. Prof’l Transit Mgmt., et al.                                  Page 14


independently. See id. at 514–15; see also Hicks v. Gates Rubber Co., 833 F.2d 1406,
1416–17 (10th Cir. 1987).

         Title VII prohibits discrimination on the basis of race or sex. See 42 U.S.C.
§ 2000e-2(a)(1). “The use of the word ‘or’ evidences Congress’ intent to prohibit
employment discrimination based on any or all of the listed characteristics.” Jefferies
v. Harris Cnty. Cmty. Action Ass’n, 615 F.2d 1025, 1032 (5th Cir. 1980);2 cf. N.Y.
Gaslight Club, Inc. v. Carey, 447 U.S. 54, 61–63 (1980) (discussing the effect of broad,
disjunctive wording in Title VII). The House even rejected an amendment that would
have modified the protected classification of sex with the word “solely.” See Jefferies,
615 F.2d at 1032 (citing 110 Cong. Rec. 2728 (1964)). If a female African American
plaintiff (for example) establishes a sufficient foundation of discrimination, a defendant
cannot undermine her prima facie case by showing that white women and African
American men received the same treatment. See id. at 1032–33; see also Gorzynski,
596 F.3d at 109–10. The realities of the workplace, let alone the purpose of Title VII,
will not allow such an artificial approach. See Vance, 133 S. Ct. at 2452 (explaining
how the Court’s rule conformed to the realities of the modern workplace). Plaintiff has
established a prima facie claim for race discrimination. She has also proffered evidence
supporting a claim of sex discrimination, in the form of the distasteful e-mails of PTM
executives.      These e-mails might not support a direct evidence claim for sex
discrimination—as we explained earlier, we need not rule on this complex issue. But
considered as a whole, Plaintiff has satisfied her prima facie burden on a claim of
discrimination on the basis of race and sex.3

         Defendants assert that it is unwieldy in this case to ask whether Plaintiff was
replaced by someone outside her protected class. The relevant question, Defendants
urge, should be whether similarly situated, non-protected individuals were treated better.


         2
          The Supreme Court cited Jeffries with approval in Olmstead v. L.C. ex rel. Zimring, 527 U.S.
581, 598 n.10 (1999).
         3
          Our conclusion means that we have no need to consider Plaintiff’s theory that she was
discriminated on the basis of her status as a single mother, or her argument that we should deem Hock to
be her replacement for the purposes of her prima facie case.
No. 13-3253         Shazor v. Prof’l Transit Mgmt., et al.                         Page 15


We disagree. The mode of proof that Defendants suggest is intended to provide
plaintiffs with an alternative way of establishing the final element of their prima facie
case. See Talley, 61 F.3d at 1246. This method is especially useful in cases where the
plaintiff is not terminated, is not replaced, or is not replaced with a single person. See
Clayton v. Meijer, Inc., 281 F.3d 605, 608–10 (6th Cir. 2002); see also Clay v. United
Parcel Serv., Inc., 501 F.3d 695, 704–05 (6th Cir. 2007). But the replacement method
works especially well when a plaintiff is terminated and the employer hires a single
replacement to do the same job. That is precisely what happened in this case. SORTA
had and continues to have just one CEO. Before August 2010, that was Plaintiff. Three
months later, it was Crews. Defendants point out that they suggested four candidates to
replace Plaintiff, and SORTA made the final decision to hire Crews. But Defendants do
not argue that Plaintiff was “replaced” by these four candidates collectively. The
factfinder will be free to consider the input SORTA had into the decision to hire Crews.
We need not belabor this issue for the purposes of summary judgment.

        B.      Plaintiff has rebutted Defendants’ non-discriminatory explanation

        Since Plaintiff has established her prima facie case, the burden is on Defendants
to proffer a legitimate, nondiscriminatory justification for her termination. See Davis v.
Cintas Corp., 717 F.3d 476, 491 (6th Cir. 2013). Defendants have offered the
explanation that Hock apparently believed that Plaintiff had lied to SORTA Board
members. This explanation satisfies Defendants’ burden. See Mastro v. Potomac Elec.
Power Co., 447 F.3d 843, 854 (D.C. Cir. 2006). The onus therefore shifts back to
Plaintiff to rebut this justification by showing it was pretextual. See Chen, 580 F.3d at
400. Plaintiff can do this “by showing (1) that the proffered reasons had no basis in fact,
(2) that the proffered reasons did not actually motivate [her termination], or (3) that they
were insufficient to motivate discharge.” Chattman, 686 F.3d at 349 (quotation marks
omitted). Plaintiff has opted for the first route, meaning she must show that “the
proffered bases for [her] discharge never happened.” Id. (quotation marks omitted). In
other words, Plaintiff must establish a genuine issue of fact as to whether her statements
were lies.
No. 13-3253          Shazor v. Prof’l Transit Mgmt., et al.                       Page 16


        According to Hock’s sworn testimony, he relied on two purported lies by
Plaintiff when he decided to fire her: (1) Plaintiff’s statement to the Board that Hock
was unavailable to consult with SORTA concerning the union organization effort in the
summer of 2010, and (2) Plaintiff’s representation that her staff, not Plaintiff herself,
made the decision to hire MPI to consult on this union issue. We cannot say, based upon
the available evidence, that either of these statements was clearly untrue.

        As for the first purported lie, Plaintiff testified that Hock told her on the phone
that he was unavailable to consult with SORTA. E-mails from June 2010 show that
Hock was in fact busy working on union issues in Tucson, Arizona. Plaintiff’s statement
to the Board that she was informally consulting with Hock also finds some support in the
record. Plaintiff asked Hock for a proposal for training on labor relations and Hock
responded with one. Hock did testify that Plaintiff’s statements were nevertheless
false—that he was available to consult with SORTA. A jury can consider Hock’s and
Plaintiff’s credibility and weigh the evidence accordingly.           We cannot.      The
documentary record establishes a genuine factual issue concerning the truthfulness of
Plaintiff’s first alleged lie.

        Hock also relied on Plaintiff’s purported dissimulation about the retention of
MPI. Plaintiff testified that she had no part to play in this choice. But according to
Hock, Bill Desmond, SORTA’s general counsel, reported that Plaintiff had been
involved in the decision to hire MPI. There is just one problem with Defendants’
version of events—it relies on inadmissible hearsay. Admittedly, parties are not required
to submit evidence in a motion for summary judgment in a “form that would be
admissible at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). However, the
substance must still comport with the rules of evidence, including the rules on hearsay.
See Alpert v. United States, 481 F.3d 404, 409 (6th Cir. 2007). Defendants offer Hock’s
account of Desmond’s statement to prove that Plaintiff was in fact involved in the
decision to hire MPI—in other words, to prove the truth of the matter asserted. See Fed.
R. Evid. 801(c)(2). Desmond’s account might be admissible to show the extent of
Hock’s investigation. See Michael v. Caterpillar Fin. Servs. Corp., 496 F.3d 584, 598
No. 13-3253        Shazor v. Prof’l Transit Mgmt., et al.                         Page 17


(6th Cir. 2007). But Defendants cannot use these statements for their truth in a motion
for summary judgment any more than they could use them at trial. See Sutherland v.
Mich. Dep’t of Treasury, 344 F.3d 603, 619–20 (6th Cir. 2003). Stripped of Desmond’s
statements, the record concerning this second lie is little more than a he-said, she-said.
Plaintiff’s sworn testimony that she did not have a role in the retention of MPI is enough
to create a genuine issue of fact.

       Defendants have highlighted Plaintiff’s assertion in her complaint that the
contract dispute between her and PTM was a root cause of her termination. Defendants
argue that Plaintiff’s own position shows that Hock had good cause to fire her. Perhaps
Hock relied on the turmoil surrounding the contract renewal when he decided to
terminate Plaintiff. If so, he did not reveal this motivation for Plaintiff’s firing in his
sworn deposition testimony. Hock testified that he based his decision on Plaintiff’s two
lies. He did mention other “ancillary reasons” for terminating Plaintiff, including
perceived poor morale at SORTA and financial problems, but he made clear “the reason,
like I said earlier, that I terminated her was because of the lies she had made to me.”
(R. 46-1, Hock Dep., at 523–24.) Plaintiff has therefore established a genuine issue of
fact concerning the truthfulness of her two purported lies.

       C.      The honest belief doctrine does not apply

       Even though Plaintiff has established pretext, Defendants may still be entitled to
summary judgment based on the “honest belief” doctrine. “If the employer had an
honest belief in the proffered basis for the adverse employment action, and that belief
arose from reasonable reliance on the particularized facts before the employer when it
made the decision, the asserted reason will not be deemed pretextual even if it was
erroneous.” Upshaw v. Ford Motor Co., 576 F.3d 576, 586 (6th Cir. 2009). “The key
inquiry in assessing whether an employer holds such an honest belief is whether the
employer made a reasonably informed and considered decision before taking the
complained-of action.” Sybrandt v. Home Depot, U.S.A., Inc., 560 F.3d 553, 559 (6th
Cir. 2009) (quotation marks omitted).
No. 13-3253        Shazor v. Prof’l Transit Mgmt., et al.                        Page 18


       Hock’s investigation into Plaintiff’s two purported lies consisted of speaking
with one person, Desmond, about the retention of MPI. Perhaps this single interview
could satisfy the requirement that the investigation turn up particularized facts if Hock
had fired Plaintiff for overt misconduct. See Jordan v. Kohl’s Dep’t Stores, Inc., 490 F.
App’x 738, 740–41, 743 (6th Cir. 2012). But Hock fired Plaintiff for lying—not just
uttering a falsehood, but doing so “with intent to deceive.” Webster’s Third New Int’l
Dictionary 1305 (1993). One conversation did not establish sufficient particularized
facts about the truth behind Plaintiff’s statements, let alone her motive. Defendants have
therefore failed to establish a foundation for the honest belief doctrine to apply.

                                    CONCLUSION

       For the reasons we have explained, we REVERSE the district court’s grant of
summary judgment in favor of Defendants and REMAND for further proceedings
consistent with this opinion.